UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7224


THOMAS P. VITRANO,

                    Petitioner - Appellant,

             v.

JENNIFER SAAD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, District Judge. (1:15-cv-00220-IMK-JES)


Submitted: April 17, 2017                                         Decided: April 26, 2017


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. Vitrano, Appellant Pro Se. Helen Campbell Altmeyer, Erin Carter Tison,
Assistant United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas P. Vitrano, a federal prisoner, appeals the district court’s order accepting

the magistrate judge’s finding that Vitrano failed to exhaust administrative remedies

before filing his 28 U.S.C. § 2241 (2012) petition, concluding that waiving the

exhaustion requirement served the interest of judicial economy, and denying relief on the

merits. We have reviewed the record and find no reversible error. Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons stated by the district court.

Vitrano v. Saad, No. 1:15-cv-00220-IMK-JES (N.D. W. Va. Aug. 31, 2016). We deny

Vitrano’s motion for transcript at government expense. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2